[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 08-15021                   APRIL 22, 2009
                          Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                        ________________________

                    D. C. Docket No. 08-60071-CR-WPD

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

CYRUS VANCE,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (April 22, 2009)

Before CARNES, MARCUS, and ANDERSON, Circuit Judges.

PER CURIAM:

     Cyrus Vance challenges his 188-month sentence for possession with intent
to distribute five grams or more of cocaine base in violation of 21 U.S.C.

§ 841(a)(1). Vance contends that his sentence was substantively unreasonable

under the factors provided in 18 U.S.C. § 3553(a).

      We review the reasonableness of sentences imposed by the district court

only for abuse of discretion. See United States v. Booker, 543 U.S. 220, 261, 125

S. Ct. 738, 765–66; United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008).

The party challenging the sentence “bears the burden of establishing that the

sentence is unreasonable in the light of both that record and the factors in section

3553(a).” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      Vance was sentenced at the low end of his guideline range. Although we do

not presume a sentence within the guideline range to be reasonable, we expect that

it ordinarily will be. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008).

Still, Vance’s argues that he was entitled to a downward variance by analogizing

his case to United States v. Williams, 435 F.3d 1350 (11th Cir. 2006), where we

affirmed the district court decision to vary downward from the guideline range for

a defendant convicted of a crack cocaine offense. Like Vance, the defendant’s

sentence in Williams was subject to a career offender enhancement. We are

unconvinced by Vance’s argument. Just because it was reasonable for the district

court to vary downward in the Williams case does not mean that it was required to



                                           2
vary downward in this case. The record reflects that the district court considered

the Williams case but ultimately concluded that Vance’s case did not warrant a

similar downward variance because of Vance’s more substantial criminal record

and the amount of crack cocaine involved in Vance’s case .

      Vance also argues that his sentence was unreasonable because of the

disparity between powder and crack cocaine sentences and the disproportionate

impact that disparity has on minorities. Although those arguments may have been

sufficient to justify a downward variance by the district court, they are insufficient

to require such a variance. The district court properly considered all of the §

3553(a) factors when determining Vance’s sentence. We are not “left with the

definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” Pugh,

515 F.3d at 1191 (citation and quotation omitted). Vance’s within-guidelines

sentence was reasonable.

      AFFIRMED.




                                           3